Citation Nr: 1223554	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  08-05 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for generalized anxiety disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for coronary artery disease, to include as due to service-connected generalized anxiety disorder.

4.  Entitlement to service connection for a gastrointestinal disability (claimed as stomach and bowel problems), to include as due to service-connected generalized anxiety disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for a disability rating greater than 50 percent for generalized anxiety disorder.

This matter also is on appeal from a May 2007 rating decision in which the RO denied the Veteran's claim of service connection for GERD.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in April 2008, he subsequently cancelled his Board hearing request in October 2011.  See 38 C.F.R. § 20.704 (2011).

This matter finally is on appeal from a January 2009 rating decision in which the RO denied the Veteran's claims of service connection for coronary artery disease and for GERD, each to include as due to service-connected generalized anxiety disorder, and also denied the Veteran's TDIU claim.  The Veteran disagreed with this decision later in January 2009.  The RO then promulgated a Statement of the Case (SOC) on these claims on July 30, 2010.  The Veteran's substantive appeal (VA Form 9) was date-stamped as received by the RO on September 28, 2010.  Accordingly, and contrary to the RO's determination that the VA Form 9 was untimely filed, the Board finds that the Veteran timely perfected an appeal with respect to the denial of his service connection claims for coronary artery disease and for GERD, each to include as due to service-connected generalized anxiety disorder, and the denial of a TDIU.  The Board also finds that it has jurisdiction over these claims.  See 38 C.F.R. § 20.302(b)(1) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's increased rating claim for generalized anxiety disorder, his service connection claims for GERD and for coronary artery disease and a gastrointestinal disability, each to include as due to service-connected generalized anxiety disorder, and his TDIU claim can be adjudicated.

The Board notes initially that, although it appears that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, his complete SSA records have not been obtained and associated with the claims file.  A review of the claims file shows that, on a VA Form 21-526 signed by the Veteran, dated on July 2, 1990, and date-stamped as received by the RO on July 5, 1990, he notified VA that he was receiving SSA disability benefits.  He also notified VA that his SSA disability benefits had been suspended temporarily due to an overpayment.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

With respect to the Veteran's service connection claim for GERD, the Board notes that a review of the claims file shows that the Veteran has reported consistently that he experienced continuous GERD symptomatology during and after active service.  A review of the Veteran's available service treatment records shows that he experienced at least 1 episode of nausea and vomiting during active service which was diagnosed as acute gastroenteritis.  A review of the Veteran's available post-service VA and private treatment records shows continuing treatment for GERD since his service separation.  To date, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of his GERD.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his GERD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection for coronary artery disease, to include as due to service-connected generalized anxiety disorder, the Board notes that, at the Veteran's most recent VA heart examination in June 2010, the VA examiner was asked to provide and rendered a negative nexus opinion concerning the contended etiological relationship between the Veteran's coronary artery disease and his service-connected generalized anxiety disorder.  The June 2010 VA examiner was not asked to provide and did not offer any opinion concerning the contended causal relationship between the Veteran's coronary artery disease and active service, however.  See generally 38 C.F.R. §§ 3.303, 3.304 (2011).  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that the Board must consider all potential theories of entitlement in evaluating service connection claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board concludes that the June 2010 VA examination is not adequate for VA purposes because it does not address all theories of entitlement to service connection presented by the Veteran or raised by the record.  Accordingly, on remand, the Board finds that the Veteran should be scheduled for a new VA examination which addresses the contended causal relationship between his coronary artery disease and active service, to include as due to service-connected generalized anxiety disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect the Veteran's service connection claim for a gastrointestinal disability, to include as due to service-connected generalized anxiety disorder, the Board again notes that the Veteran was diagnosed as having acute gastroenteritis on at least 1 occasion during active service.  The Veteran also has alleged that he experienced continuous gastrointestinal symptomatology (which he characterized as stomach and bowel problems) since his service separation.  The Veteran's post-service VA and private treatment records show that he has been treated for a variety of gastrointestinal problems since service.  To date, however, he has not been scheduled for appropriate VA examination to determine the nature and etiology of his gastrointestinal disability, to include as due to service-connected generalized anxiety disorder.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his gastrointestinal disability, to include as due to service-connected generalized anxiety disorder.  Id.
 
With respect to the Veteran's TDIU claim, the Board notes that, because the Veteran's appeal is being remanded for additional development, and because adjudication of the claims being remanded likely will impact adjudication of the Veteran's TDIU claim, this claim is inextricably intertwined with the other currently appealed claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's TDIU claim is deferred.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  A review of the claims file shows that VA treatment records currently associated with the claims file are dated only through January 2009.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for gastroesophageal reflux disease (GERD), coronary artery disease, or for a gastrointestinal disability since his service separation and/or for his service-connected generalized anxiety disorder in recent years.  Obtain all VA treatment records which have not been obtained already, to include all records dated since January 2009.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran not to submit duplicate copies of any records previously submitted to VA.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his gastroesophageal reflux disease (GERD).  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of GERD currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that GERD, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that a review of the Veteran's available service treatment records shows that he experienced at least 1 episode of nausea and vomiting during active service which was diagnosed as acute gastroenteritis.

4.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his coronary artery disease.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of coronary artery disease currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that coronary artery disease, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected generalized anxiety disorder caused or aggravated (permanently worsened) coronary artery disease, if diagnosed. A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection currently is in effect for generalized anxiety disorder.  The examiner also is advised that the Veteran has contended that his coronary artery disease was caused or aggravated (permanently worsened) by active service or by his service-connected generalized anxiety disorder.

5.  Schedule the Veteran for appropriate VA examination to determine the current nature and etiology of his gastrointestinal disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any manifestations of gastrointestinal disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected generalized anxiety disorder caused or aggravated (permanently worsened) a gastrointestinal disability, if diagnosed. A complete rationale must be provided for any opinions expressed.

The examiner is advised that a review of the Veteran's available service treatment records shows that he experienced at least 1 episode of nausea and vomiting during active service which was diagnosed as acute gastroenteritis.  The examiner also is advised that the Veteran has contended that his gastrointestinal disability was caused or aggravated (permanently worsened) by active service or by his service-connected generalized anxiety disorder.  

6.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected generalized anxiety disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the service-connected generalized anxiety disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  The examiner also is asked to opine whether the service-connected generalized anxiety disorder is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  A complete rationale must be provided for any opinions expressed.

7.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

